Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance:
2.	The prior art of record does not teach or suggest the distinct features “a controller coupled with the plurality of memory dies via a plurality of channels and configured to perform a correlation operation on multiple read requests among a plurality of read requests received from a host so that the plurality of memory dies output plural pieces of data corresponding to the plurality of read requests via the plurality of channels in an interleaving way” included in the independent claim 1.
3.	The prior art of record does not teach or suggest the distinct features “receiving data corresponding to correlated read requests from plurality of memory dies via the plurality of channels in and interleaving way” included in the independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
March 14, 2022